     1
 2
                                                            "~~R►~, u,5.
                                                                           DIS7RICTC0t1127'
 3
 4                                                       I ~ JA~13~~~„
 5                                                                           0
 6 I


 g i                       UNITED STATES DISTRICT COURT
 9'                       CENTRAL DISTRICT OF CALIFORNIA
10
11               STATES OF AMERICA,                 Case No.: $PCR 1$ -(71107 - DOC
12                               Plaintiff,         ORDER OF DETENTION AFTER
                                                    HEARING
13                  vs.                                          m. P. 32.1(a)(6); 18 U.S.C.
                                                    [ § 3143 (a~~
14
         (3i~}~er~ SoSa, Zr.
15                               Defendant.
16
17            The defendant having been arrested in this District pursuant to a warrant issued
18 y the United States District Court for the ~~h{~o~ Dish, of CA
19 or alleged violations) of the terms and conditions of his/her [probation] supervised
20 elease and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22       riminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24           (   The defendant has not met his/her burden of establishing by cleax and
25           convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26          3142(b) or (c). This finding is based on ~y ~a,~;no ir, faCSC
27          1[ ~CP no IS C~ X173               ~n►de,r,~~~ie,c~ 6a►~1 Ccso~Yc,~s
28
     1
     2
     3      and/or
     4 3.   (~he defendant has not met his/her burden of establishing by clear and
  5         convincing evidence that he/she is not likely to pose a danger to the safety of any
 6          other person or the community if released under 18 U.S.C. § 3142(b)or (c). This
  7         finding is based on Q~1eao~;o~s ~r violo~io~,        DG'~1'11on   ~i~nclNd'~r~a
  8          ~r,os ~QvrGc~ t     ivy Nn.~ _   QC..~   ~ ~c~ ~~~ c~) ~n r      r~UJ
 9          ~iw+;Y,ca~     ac~;v i~i... .
 10

 11
 12
13          IT THEREFORE IS ORDERED that the defendant be detained pending further
14          ~tion proceedings.
15
16       ATED: _~~i3~ao
17                                                N E. SCOTT
                                              UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
2S
26
27
28

                                              Page 2 of2
